Knowlton, J.
The only exceptions that were argued in this case were to the admission of evidence against the defendants’ objection.
1. The witness Dietz was rightly allowed to testify to the value of the fur garments taken away by the defendants. She had been employed in McKeon’s store for six years, and knew the cost and selling price of all garments that came into the store during that period. She knew the fair value of such goods, and it was a part of her business to sell them to customers. She saw all the goods that were taken away by the defendants. She well might be permitted to give her opinion of their value.
2. The affidavits of the defendant Simon Rothschild and of his attorney Einstein, filed in the case in New York, were rightly admitted.* This defendant said that he was present at the interview referred to in the affidavit of Einstein, and that he knew the contents of Einstein’s affidavit, and that the statements therein were true. These statements thus became admissions of the defendant, and they tended to establish the plaintiff’s contention that McKeon was insolvent, that the defendants had reasonable cause to believe that he was insolvent, and that the goods were delivered as a preference.
3. The affidavit of the defendants’ agent, Frank Rothschild, *548filed in the same case in New York, was competent. It tended to contradict some parts of his testimony in the present case which were unfavorable to the plaintiff, and although the plaintiff called him as a witness, his adverse testimony might be contradicted by showing what he had previously stated, first directing his attention to the former statements by a question. Pub. Sts. c. 169, § 22. No contention was made that the requirements of the statute were not sufficiently complied with by the interrogating counsel. Exceptions overruled.

 This was an action brought by the present defendants against McKeon for goods sold and delivered.